Citation Nr: 0808627	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-05 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychiatric disorder (claimed as depression and post 
traumatic stress disorder (PTSD)).  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1988 to 
December 1992.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO) which determined that new and material 
had not been submitted to reopen a claim of entitlement to 
service connection for psychiatric disorder (claimed as 
depression and PTSD). 

The record reflects that the veteran was scheduled for a 
Central Office hearing in February 2008.  Without 
explanation, the veteran failed to report for the hearing 
scheduled, and he has not requested any further rescheduling.  
Accordingly, the Board will proceed to a decision on this 
appeal as if the hearing request had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

Additional evidence 

The record reflects that a statement of the case (SOC) was 
issued as to this claim in November 2005.  Subsequent to the 
SOC, additional VA treatment records have been associated 
with the claims file.  These records are dated from June 2003 
to September 2003 and reflect diagnoses of PTSD.  The Board 
notes that although the records are dated prior to the 
November 2005 SOC there is no indication that they have been 
considered by the RO.  In this regard, the Board notes that 
the records are not listed in the "Evidence" section of the 
2005 SOC.  

The Board finds this evidence pertinent to the veteran's 
claim.  Since he has not waived RO&IC consideration of the 
evidence due process requires that the claims be remanded. 38 
C.F.R. § 20.1304.

In addition, the Board notes that the 2005 SOC references the 
veteran's DD 214; however, the Board has been unable to 
locate this document in the claims file.  As the veteran 
contends that he received the Combat Infantry Badge it is 
imperative that his DD 214 be part of the record.  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied. Failure to provide this notice is generally 
prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Provide the veteran notice of the 
legal requirement of "new" and 
"material" evidence as the pre-
requisite for reopening this previously 
denied claim concerning the a 
psychiatric disorder.  The letter must 
describe what evidence would be needed 
to substantiate the element or elements 
found insufficient in the previous 
denial.  See the August 1997 rating 
decision.  This notice is required by 
Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  Take action to obtain and associate 
with the claims file the veteran's DD 
Form 214 documenting any combat medals.  

3.  Then readjudicate the claim in 
light of any additional evidence 
obtained.  If the benefit requested is 
not granted to the veteran's 
satisfaction, send him a supplemental 
statement of the case and give his an 
opportunity to respond to it before 
returning the case to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



